Citation Nr: 1001657	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from June 1948 to April 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  The appellant, the wife of the Veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in November 2006 and August 2008.  That 
development has been completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
July 2000, and the immediate cause of death was listed as 
chronic obstructive pulmonary disease (COPD) due to, or as a 
consequence of, asbestosis.  Radiation exposure was also 
listed as a significant condition contributing to his death, 
but not resulting in COPD, and tobacco use was considered to 
have probably contributed as well.  

3.  At the time of the Veteran's death, service connection 
had not been established for any disability.

4.  The Veteran died of a pulmonary disorder that is not 
presumed under VA regulations to have been the result of 
exposure to radiation in service and is not considered a 
"radiogenic disease."  
5.  The Veteran's COPD has not been shown to have been 
causally or etiologically related to in-service radiation 
exposure, to reported in-service asbestos exposure, or 
otherwise to his military service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1103, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death. In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Court stated that the content of the 
notice letter will depend upon the information provided in 
the claimant's application and that the letter should be 
"tailored" to be responsive to the details of the 
application submitted.  While there are particularized notice 
obligations with respect to a claim for DIC benefits, there 
is no preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing 
compliant notice.

In this case, the RO did provide the appellant with notice in 
August 2001 prior to the initial decision on the claim in 
November 2001, as well as in November 2006.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim.  Specifically, the 
November 2001 letter stated that the evidence must show that 
the Veteran died in service or that a service-connected 
condition caused or contributed to his death.  Additionally, 
the April 2004 statement of the case (SOC) and the April 2008 
and July 2009 supplemental statements of the case (SSOC) 
provided the appellant with the pertinent regulations and 
notified her of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claim.

The Board does acknowledge that the notice letters did not 
specifically inform the appellant of the fact that the 
Veteran was not service-connected for any disabilities at the 
time of his death or what the evidence must show to 
substantiate a dependency and indemnity compensation claim 
based on a disorder not yet service-connected.  However, the 
Board finds that the appellant has not been prejudiced by 
these deficiencies.  During the course of this appeal, the 
appellant and her representative were provided numerous 
procedural documents (e.g., a rating decision and cover 
letter, a statement of the case, and supplemental statements 
of the case) indicating that the Veteran did not have any 
service-connected disabilities, setting out the applicable 
law, summarizing the evidence, and discussing VA's reasons 
for denying the claim.  Indeed, the November 2001 rating 
decision specifically noted that the Veteran had been denied 
service connection for neurological disabilities and for 
decreased pulmonary function, to include as due to asbestos 
exposure and radiation exposure.  It was also noted that the 
Veteran had had a congenital disorder as well as prior 
tobacco use, and the rating decision explained that service 
connection cannot be granted for disabilities due to tobacco 
use.  As such, the rating decision denied service connection 
because the evidence failed to show that his COPD was related 
to his military service.  The April 2004 SOC also provided 
the appellant with the applicable regulations, including 38 
C.F.R. 38 C.F.R. §§ 3.3074, 3.303, and 3.312, and discussed 
what evidence is necessary to substantiate her claim.  
Following the issuance of these documents, the RO 
readjudicated the appellant's claim in SSOCs.  Thus, VA cured 
any defect in the notice before the case was transferred to 
the Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

The appellant and her representative have also expressed an 
understanding of the principles involved, inasmuch as they 
have gathered evidence to support the claim and have advanced 
supportive argument as well.  In particular, the appellant 
has asserted that the Veteran's COPD was related to service.  
In this regard, she has contended that the Veteran developed 
COPD as a result of exposure to radiation and asbestos in 
service.  She also claimed that his COPD may have been 
related to his pneumonia in service.  Such allegations 
clearly demonstrate the appellant's understanding that the 
Veteran was not service-connected for COPD and what evidence 
was required to substantiate a DIC claim based on a disorder 
not yet service-connected.  Thus, the appellant had actual 
knowledge of the information needed to substantiate her 
claim, and a reasonable person could be expected to 
understand from the notice what was needed.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice 
error was not prejudicial because the appellant demonstrated 
actual knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a notice error).  Accordingly, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.

It is also noted that remanding this case to the RO for 
further notice development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Simply 
stated, as the appellant is found to be clearly aware of what 
she needs to present in order to prevail in this claim, there 
is no reason to provide the appellant with additional notice 
regarding information she already knows.
In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2001 letter indicated 
that reasonable efforts would be made to help her obtain 
evidence necessary to support her claim and that VA was 
requesting all records held by Federal agencies, including 
service treatment records, military records, and VA medical 
records.  The appellant was also informed that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
August 2001 letter notified the appellant that she must 
provide enough information about the Veteran's records so 
that they could be requested from the agency or person that 
has them.  It was also requested that she complete and return 
a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), if 
the Veteran had received any private medical treatment.  In 
addition, the August 2001 letter stated that it was the 
appellant's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  Following the November 2006 
letter, the RO readjudicated the appellant's claim for 
service connection for the cause of the Veteran's death in a 
July 2009 supplemental statement of the case (SSOC).  Thus, 
VA cured any defect in the notice before the case was 
transferred to the Board on appeal, and no prejudice to the 
appellant will result in proceeding with the issuance of a 
final decision.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Moreover, the Board concludes below 
that service connection for the cause of the Veteran's death 
is not warranted.  Thus, any questions as to the appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the appellant's claim.  The 
Defense Threat Reduction Agency (DTRA) also provided dose 
estimates for the Veteran's radiation exposure in service, 
including a revised dose estimate in September 2007.  In 
addition, the Under Secretary for Health provided a medical 
opinion in December 1999, and an additional medical opinion 
based on the revised dose estimate was submitted by the Chief 
Public Health and Environmental Hazards Officer in February 
2009.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As discussed below, the Board finds that the 
February 2009 medical opinion obtained in this case is 
adequate, as it is predicated on a full reading of the claims 
file, including the Veteran's service treatment records, 
private and VA medical records, and both radiation dose 
estimates.  It considers all of the pertinent evidence of 
record, to include the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA opinion with respect to the issue on appeal 
has been met. 

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


	Background and Evidence

The Veteran's service records show that he had active service 
from June 1948 to April 1952.  He was a participant in the 
Operation GREENHOUSE series of atmospheric nuclear tests 
conducted during his military service, and he also served as 
an aerographers mate and was assigned to the USS Sandoval and 
USS Montrose.   

The Veteran's service treatment records indicate that he was 
provided an enlistment examination in June 1948 as well as an 
examination for enrollment in the Naval Reserve Officers 
Training Corps in October 1948.  Both examinations found his 
respiratory system to be normal, and an October 1948 chest x-
ray was negative.  The Veteran later sought treatment for 
atypical primary pneumonia in September 1950.  He was 
hospitalized and treated with antibiotics for one month 
following which he was found to be asymptomatic and 
discharged from the hospital.  He was subsequently provided a 
separation examination in April 1952, which found him to have 
normal lungs.  A chest x-ray was also obtained, which was 
normal.

The Veteran was provided a VA examination in August 1991 at 
which time he indicated that his illness began 10 years 
earlier.  He denied having any significant asbestos exposure.  

VA medical records dated in September 1996 indicated that a 
review of the available data, including serial pulmonary 
function tests and chest x-rays, strongly suggested that 
there was severe impairment of pulmonary function due to 
advanced emphysema without features of asbestosis or other 
restrictive disease.

The Veteran was provided a VA heart disease examination in 
April 1997 at which time he claimed that he had been exposed 
to asbestos.  However, he indicated that he did not 
physically work with the asbestos himself.  It was also noted 
that a 1991 pulmonary function test appeared to represent 
obstructive lung disease rather than asbestos-related lung 
disease.

R.S., M.D. (initials used to protect the Veteran's privacy) 
sent a letter dated in October 1997 in which he indicated 
that the Veteran had fractured his rib in December 1996 that 
led to analgesics and muscle relaxants that in combination 
with the fracture led to sufficient loss of respiratory drive 
or effect.  At the end of the letter, R. S. stated that the 
Veteran had end-stage respiratory insufficiency due to his 
neurologic condition.

The Chief Public Health and Environmental Hazards Officer 
submitted a memorandum in December 1997 in which she observed 
that the abnormalities on the Veteran's pulmonary function 
tests indicated severe ventilatory obstruction and that his 
chest x-rays showed severe emphysema.  She noted that 
asbestos typically caused restrictive lung disease with 
different x-ray findings, such as pleural thickening and 
calcified pleural plaques.  As such, she opined that it was 
unlikely that the Veteran's lung disease could be attributed 
to exposure to asbestos in service.  

R.S., M.D. (initials used to protect the Veteran's privacy) 
submitted a letter in October 1998 in which he indicated that 
the Veteran had alpha one anti-trypsin deficiency, which was 
a congenital disease.  He opined that placing the Veteran in 
an environment with radiation or asbestos with that disease 
would have more likely than not precipitated the onset of 
COPD. 

In October 1998, R.L.B., M.D. (initials used to protect the 
Veteran's privacy) submitted a statement in which he 
indicated that he had evaluated the Veteran for severe 
dyspnea, which was believed to be secondary to his chronic 
COPD.  He noted that CT scanning had confirmed a diagnosis of 
severe COPD with diffuse panlobular emphysema secondary to 
alpha one antitrypsin deficiency.  There was also a rather 
curious finding of an increased amount of emphysema in the 
posterior portions of both lung fields, which R.L.B. stated 
was probably related to a pneumonitis that the Veteran had 
suffered while in service, as individuals with alpha one 
antitrypsin deficiency have progressive damage that is 
accelerated by intercurrent infections.  It was also noted 
that the Veteran had been exposed to atomic fallout during 
his military service, which may have very well acted as a 
substance precipitating inflammation that further aggravated 
his underlying chronic obstructive pulmonary disease (alpha 
one antitrypsin deficiency).  As such, R.L.B. opined that 
these episodes that occurred during the Veteran's military 
service significantly and in all medical probability 
aggravated his underlying genetic abnormality.

C.E.F., M.D. (initials used to protect the Veteran's privacy) 
sent a letter in March 1999 in which he indicated that the 
Veteran had severe COPD and was dependent upon continuous 
oxygen supplement.  He also noted that the Veteran had a 
history of alpha one antitrypsin deficiency.  C.E.F. stated 
that any cause of pulmonary inflammation with that disease 
would have led to accelerated lung destruction resulting in 
COPD.  He noted that the Veteran's hospitalization for 
atypical pneumonia in service as well as his asbestos 
exposure onboard a ship would have led to increased pulmonary 
inflammation.  He further commented that the inflammation 
would have as likely as not accelerated fibrosis and damage 
of the lung parenchyma because of the Veteran's alpha one 
antitrypsin deficiency.  Based on a review of the Veteran's 
service treatment records and subsequent medical history, 
C.E.F. opined that that the exposure to asbestos fibers and 
the history of pneumonia accelerated the onset and increased 
the severity of COPD.

An August 1999 VA medical opinion noted that the Veteran had 
had pneumonia during his period of service. The examiner 
stated that there was no evidence that his current lung 
disorder was directly related to that episode of pneumonia, 
and she indicated that she was unaware of any scientific 
study documenting that such an episode would result in the 
Veteran's current lung disorder.  She also noted that there 
was no evidence that one episode of pneumonia as an adult 
accelerates airflow obstruction and caused the Veteran's lung 
disability.  More specifically, she stated that there was no 
clear and convincing evidence that one episode of pneumonia 
causes pathological worsening of airflow obstruction.  The 
examiner further commented that cigarette smoking was 
certainly the most important co-culprit for premature 
emphysema in patients with alpha one antitrypsin deficiency.  
She noted that alpha one antitrypsin deficiency has been 
linked to premature COPD in patients who have smoked and 
stated that it was possible that the genetic deficiency 
aggravated the Veteran's lung disorder during the period in 
which he smoked cigarettes.  The examiner related that she 
was unaware of any scientific study suggesting or confirming 
that one episode of pneumonia as an adult accelerates airflow 
obstruction or emphysema in alpha one antitrypsin deficiency.  
In this regard, she noted that she had run Medline searches, 
read the cited articles and textbook articles, and conferred 
with an expert in alpha one antitrypsin deficiency.

A December 1999 opinion from the Under Secretary for Health 
stated that the Defense Threat Reduction Agency (DTRA) found 
that the Veteran was exposed to the following doses of 
ionizing radiation during his military service: 4.0 rem gamma 
and neutron with an upper bound of 4.7 rem gamma and neutron 
and an internal 50-year committed dose equivalent to the red 
marrow of .1 rem.  It was noted that a National Research 
Council Report had stated that the DNA methodology probably 
tended to overestimate the most likely dose, and the Under 
Secretary indicated that the Veteran received a relatively 
low dose of ionizing radiation compared to the current 
occupational limit of 5 rem set by the Nuclear Regulatory 
Commission.  She stated that most effects of ionizing 
radiation have been observed only at doses of generally 20 
rads or more received over a brief time and that damage to 
the lungs and central nervous system other than neoplastic 
transformation, if caused by radiation, would be an example 
of a deterministic effect.  The Under Secretary for Health 
observed that deterministic changes generally are considered 
to have a threshold and that the probability of causing harm 
in most healthy individuals at doses of less than 10 rem as a 
result of deterministic effects was close to zero.  She 
further indicated that damage to the lung, including 
radiation pneumonitis and pulmonary fibrosis, could occur 
after high radiation-therapy doses, e.g. hundreds or 
thousands of rads.  It was also noted that the Veteran was 19 
years old at the time of his exposure and that adults 
appeared to be less sensitive than children.  The time lapse 
between the Veteran's exposure and the onset of the disease 
was uncertain, but the Under Secretary for Health indicated 
that radiation pneumonitis typically occurred 3 to 16 weeks 
after the radiation exposure ends.  It was further observed 
that the Veteran's only exposure to carcinogens out of 
service was smoking.  The Under Secretary also observed that 
Veteran had alpha one antitrypsin deficiency, which was 
linked to COPD and emphysema, especially in smokers.  
However, the nature of the interaction, if any, between the 
Veteran's alpha one antitrypsin deficiency and radiation with 
respect to his COPD was unknown.  In conclusion, the Under 
Secretary for Health opined that it was unlikely that the 
Veteran's COPD could have been attributed to exposure to 
ionizing radiation in service.  

A VA physician submitted a letter in January 2000 in which he 
indicated that the Veteran had an uncommon disorder known as 
alpha one antitrypsin deficiency that had resulted in severe 
emphysema.  He indicated that the Veteran had reported being 
hospitalized for pneumonia for 30 days during his period of 
service and that he had been exposed to high levels of dust, 
asbestos, and radiation.  The physician stated that he had 
consulted with a pulmonologist, who indicated that he could 
not comment on the effects of the radiation, but did note 
that dust and asbestos exposure would have accelerated his 
lung disease.  

A January 2000 letter was received from C.E.F., M.D. 
(initials used to protect the Veteran's privacy) in which he 
stated that it was more likely than not that a lower level of 
radiation and asbestos exposure would have caused lung damage 
because of the Veteran's alpha one anti-trypsin deficiency.  

R.L.B, M.D., F.C.C.P. (initials used to protect the Veteran's 
privacy) submitted a letter in May 2000 in which he stated 
that the Veteran suffered from alpha one antitrypsin 
deficiency, which was a disease that caused progressive 
pulmonary and possible hepatic deterioration over time.  He 
noted that the pulmonary deterioration was significantly 
aggravated by ongoing pulmonary inflammation of which smoking 
was probably the major contributor, especially in the 
Veteran's case.  R.L.B. indicated that the Veteran had 
reported smoking when he entered military service at which 
time cigarettes were available at a relatively inexpensive 
price.

A July 2000 Board decision denied service connection for 
pulmonary disease secondary to ionizing radiation exposure or 
asbestos exposure.  

The Veteran's death certificate shows that he died in July 
2000.  The immediate cause of death was listed as COPD due 
to, or as a consequence of, asbestosis, and both diseases 
were noted to have had an onset of 10 years prior to the 
Veteran's death.  Radiation exposure was also listed as a 
significant condition contributing to his death, but not 
resulting in COPD, and tobacco use was considered to have 
probably contributed as well.  An autopsy was not performed.  

In November 2006, the Board remanded the case for further 
development noting that Fast Letter 03-31 was issued in 
October 2003.  In that letter, the Director of the VA 
Compensation and Pension Service reported that the National 
Research Council (NRC) completed a review of radiation dose 
reconstructions provided by DTRA and indicated that the 
review contained findings critical of upper bound radiation 
doses prepared by DTRA for atmospheric test participants and 
Hiroshima/Nagasaki occupation forces.  It was found that DTRA 
had underestimated the upper bound radiation doses.  Fast 
Letter 03-31 further stated that claims should be reviewed 
where the claim has been denied on a basis that the dose 
estimate was insufficient to establish that the exposure 
caused the claimed disability.  Thus, the Board remanded the 
case to obtain a revised dose estimate from DTRA and for 
referral of the case to Under Secretary for Benefits for 
another opinion if the revised dose estimate was higher than 
the one previously provided. 

A revised dose estimate was requested in April 2007, and DTRA 
sent a response in September 2007 indicating that the Veteran 
could not have received more than 18 rem of external gamma, 
.5 rem of external neutron, 1 rem of internal committed dose 
to the lungs (alpha), 3 rem internal of committed dose to the 
lung (beta + gamma), .1 rem of internal committed dose to the 
nervous system (alpha), and .1 rem of internal committed dose 
to the nervous system (beta+ gamma). 

C.E.F., M.D. (initials used to protect the Veteran's privacy) 
sent a letter in January 2008 in which he noted that the 
Veteran had reported witnessing and being exposed to four 
atomic bomb blasts.  He indicated that the Veteran had 
developed severe obstructive pulmonary disease and commented 
that the condition could have been exacerbated by the 
inflammation caused by radiation fallout as well as by 
asbestos exposure.  

The Board remanded the case again case in August 2008 
indicating that the claim should be referred to the Under 
Secretary for Benefits for another medical opinion comparing 
and explaining the dose estimates and discussing whether it 
was at least as likely as not that the Veteran's COPD 
resulted from exposure to ionizing radiation during active 
service.  A memorandum was sent to the Under Secretary for 
Health in December 2008 requesting such an opinion.  

In February 2009, the Chief Public Health and Environmental 
Hazards Officer responded with an opinion in which he noted 
that the Veteran was diagnosed with COPD in 1985 and that he 
also had alpha one antitrypsin deficiency, which is a known 
cause of emphysema and COPD.  In this regard, he indicated 
that the Veteran had a homozygous ZZ phenotype and commented 
that greater than 80 percent of adults with that phenotype 
develop emphysema (COPD).  It was noted that the mean age of 
onset is 32 years of age for smokers and 51 years of age for 
non-smokers, and he observed that the Veteran had a 20 year 
history of smoking before quitting in 1970 and that he was 54 
years old when diagnosed with COPD.  As such, the Veteran had 
developed COPD slightly later than the expected age of onset 
for a smoker.  

The Chief Public Health and Environmental Hazards Officer 
also observed the radiation dose estimates obtained in 1997 
and 2007.  He indicated that the higher and more accurate 
dose estimates obtained in 2007 would have been used to run 
the Interactive Radioepidemiological Program (IREP) from the 
National Institute for Occupational Safety and Health to 
calculate the probability of causation if the Veteran had had 
a radiogenic cancer.  However, he stated that the IREP could 
not calculate the probability of causation in this case 
because COPD is not a listed disease.

In addition, the Chief Public Health and Environmental 
Hazards Officer commented that the allowed regulatory annual 
dose for an occupationally exposed worker is 50 rem per year 
to each individual organ of the body and 5.0 rem per year for 
each year of the worker's working lifetime.  He indicated 
that those annual doses are considered to be safe.  Using 
that as a guide, he noted that the Veteran did not exceed the 
internal doses for an occupationally exposed worker for one 
year, and thus, it was unlikely that the Veteran's doses were 
unsafe.  

The Chief Public Health and Environmental Hazards Officer did 
observe that the external doses of 18 rem gamma and .5 rem 
neutron were approximately four times the allowable dose for 
an occupationally exposed worker in one year.  However, he 
also stated that those doses were still well below the dosage 
at which any acute radiologic syndrome would be expected.  

The Chief Public Health and Environmental Hazards Officer 
further observed that radiation at high doses is capable of 
causing acute and chronic pneumonitis, but that that the 
doses of whole body radiation required to induce five percent 
incidence of those conditions within five years is 17.5 GY 
(1750 rem), which is almost two orders of magnitude above the 
exposure that the Veteran received.  Therefore, he opined 
that that it was unlikely that the Veteran's COPD was caused 
or aggravated by his radiation exposure of 18.5 rem from 34 
years prior to his diagnosis.  

Moreover, the Chief Public Health and Environmental Hazards 
Officer commented that asbestos does not cause COPD or 
emphysema.  In this regard, he noted that asbestos can cause 
pulmonary fibrosis that subsequently leads to restrictive 
lung disease, which is the opposite of COPD.  He indicated 
that some fibrosis was seen on early radiographs of the 
Veteran's lungs, but stated that it was a small component of 
his lung pathology and did not appear to be any factor in his 
pulmonary function testing.  He also observed that there is 
recent evidence that radiation reduces asbestos-induced lung 
fibrosis.

In conclusion, the Chief Public Health and Environmental 
Hazards Officer opined that the Veteran's COPD was completely 
attributable to the combined effects of smoking and the 
genetic anomaly alpha one antitrypsin deficiency.  He 
indicated that either one of those factors was sufficient to 
cause COPD and that together they account for the totality of 
his risk of developing COPD.  He also stated that neither 
radiation nor asbestos can be considered a causative or 
exacerbating agent of the disease.  Therefore, he concluded 
that scientific and medical evidence does not support the 
conclusion that that it is at least as likely as not that the 
Veteran's COPD resulted from exposure to ionizing radiation 
or asbestos.  


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).


Service connection based on tobacco use

Notwithstanding any other provision of law, for claims filed 
after June 9, 1998, a veteran's disability or death shall not 
be considered to have resulted from personal injury suffered 
or disease contracted in the line of duty in the active 
military, naval, or air service on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by the veteran during the veteran's service.  38 
U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2009).  
This provision of law does not preclude the establishment of 
service connection for a disability or death from a disease 
or injury which is otherwise shown to have been incurred or 
aggravated in military service, naval, or air service or 
which became manifest to a requisite degree of disability 
during any applicable presumptive period.  38 U.S.C.A. § 
1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2009).

In this case, the appellant filed her claim for service 
connection for the cause of the Veteran's death after June 9, 
1998.  The United States Court of Appeals for the Federal 
Circuit has specifically held that survivors' claims are 
distinct from veterans' claims and that survivors "do not 
inherit the veteran's prior service-connection status for 
purposes of DIC claims."  See Stoll v. Nicholson, 401 F.3d 
1375, 1380 (Fed. Cir. 2005).  The survivor's claim is to be 
treated as a new claim "regardless of the status of 
adjudications concerning service-connected disability claims 
brought by the veteran before his death."  Id.  

The Board is bound by the laws enacted by Congress, and in 
the present case, there is simply no legal basis to award 
entitlement to service connection for the cause of the 
Veteran's death, due to COPD as secondary to tobacco use in 
service.  Accordingly, to extent the Veteran's COPD was due 
to tobacco use, the claim for entitlement to service 
connection for the cause of the Veteran's death must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

Nevertheless, the Board notes that 38 U.S.C.A. § 1103(b) and 
38 C.F.R. § 3.300(b) do not prohibit service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred in or aggravated by 
active service, or which became manifest to the requisite 
degree of disability during any applicable presumptive period 
specified.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.313, 3.316 
(2001); 66 Fed. Reg. 23,166-23,169 (2001).  See 38 U.S.C.A. § 
1103(b); 38 C.F.R. § 3.300(b)(2).  Accordingly, the Board 
will consider other bases under which the appellant may 
establish service connection for the cause of the Veteran's 
death.


Service connection based on radiation exposure

The appellant has contended that the Veteran died from COPD 
due to radiation exposure during his military service. 

Applicable law provides that service connection for a 
condition claimed as due to radiation exposure can be 
established in one of three ways.  See Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd. sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997).

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-
risk activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  
"Onsite participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. § 3.309(d)(3).  The 
diseases referred to in the regulation do not include COPD.  
Id.  

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more (for most of the listed diseases) after service in an 
ionizing radiation exposed veteran may also be service 
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation do not include COPD.  38 C.F.R. § 
3.311(b).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest during the applicable 
specified time period after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health. 38 C.F.R. §§ 3.311(b), (c)(1).  
The medical adviser must determine whether sound scientific 
and medical evidence supports a conclusion that it is "at 
least as likely as not" that the disease resulted from in-
service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

In this case, service connection for the Veteran's cause of 
death due to COPD cannot be granted on a presumptive basis 
because it is not a disease subject to the presumption under 
section 3.309(d), and it is not a "radiogenic disease" for 
the purposes of the procedures in section 3.311.

With regard to service connection for the cause of the 
Veteran's death due to COPD based on actual proof of direct 
causation by radiation, the Board observes that several 
private physicians have submitted statements indicating that 
the Veteran's pulmonary disorder may have been caused by his 
radiation exposure.  In this regard, the Board notes that an 
October 1998 letter from R.S., M.D., indicated that radiation 
combined with the Veteran's alpha one anti-tripsin deficiency 
would more likely than not have precipitated the onset of 
COPD.  In addition, an October 1998 statement from R.L.B., 
M.D., noted that radiation exposure may have very well acted 
as a substance precipitating inflammation that further 
aggravated the Veteran's underlying chronic obstructive 
pulmonary disease (alpha one antitrypsin deficiency).  As 
such, R.L.B. opined that the Veteran's radiation exposure 
significantly and in all medical probability aggravated his 
underlying genetic abnormality.  C.E.F.'s January 2000 letter 
also stated that it was more likely than not that a lower 
level of radiation would have caused lung damage because of 
the Veteran's alpha one anti-trypsin deficiency.  C.E.F. also 
submitted a letter in January 2008 in which he noted that the 
Veteran had reported witnessing and being exposed to four 
atomic bomb blasts.  He indicated that the Veteran had 
developed severe obstructive pulmonary disease and commented 
that the condition could have been exacerbated by the 
inflammation caused by radiation fallout.

Nevertheless, in December 1999, the Defense Threat Reduction 
Agency (DTRA) found that the Veteran was exposed to the 
following doses of ionizing radiation during his military 
service: 4.0 rem gamma and neutron with an upper bound of 4.7 
rem gamma and neutron and an internal 50-year committed dose 
equivalent to the red marrow of .1 rem.  Moreover, a National 
Research Council Report stated that the DNA methodology 
probably tended to overestimate the most likely dose.  The 
Under Secretary for Health commented that the Veteran in this 
case received a relatively low dose of ionizing radiation 
compared to the current occupational limit of 5 rem set by 
the Nuclear Regulatory Commission.  In fact, the Under 
Secretary of Health also stated that the probability of 
causing harm in most healthy individuals at doses of less 
than 10 rem as a result of deterministic effects is close to 
zero.  She further noted that alpha one antitrypsin 
deficiency was linked to COPD and emphysema, especially in 
smokers; however, she also indicated that the nature of the 
interaction, if any, between the Veteran's alpha one 
antitrypsin deficiency and radiation with respect to his COPD 
was unknown.  In conclusion, the Under Secretary for Health 
opined that it was unlikely that the Veteran's COPD could be 
attributed to exposure to ionizing radiation in service.  

Moreover, after receiving revised dose estimates in September 
2007, the Chief Public Health and Environmental Hazards 
Officer issued a memorandum in February 2009.  In that 
memorandum, he noted that the Veteran did not exceed the 
internal doses for an occupationally exposed worker for one 
year, and thus, it was unlikely that the Veteran's doses were 
unsafe.  He did observe that the external doses of 18 rem 
gamma and 0.5 rem neutron were approximately four times the 
allowable dose for an occupationally exposed worker in one 
year.  However, he also stated that those doses were still 
well below the dosage at which any acute radiologic syndrome 
would be expected.  He further noted that radiation at high 
doses is capable of causing acute and chronic pneumonitis, 
but that that the doses of whole body radiation required to 
induce five percent incidence of those conditions within five 
years is 17.5 GY (1750 rem), which is almost two orders of 
magnitude above the exposure that the Veteran received.  
Thus, he opined that that it was unlikely that the Veteran's 
COPD was caused or aggravated by his radiation exposure of 
18.5 rem from 34 years prior to his diagnosis.  The Chief 
Public Health and Environmental Hazards Officer concluded 
that the Veteran's COPD was completely attributable to the 
combined effects of smoking and the genetic anomaly alpha-one 
antitrypsin deficiency and stated that radiation could not be 
considered a causative or exacerbating agent of the disease.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
December 1999 and February 2009 opinions of the Under 
Secretary of Health's and the Chief Public Health and 
Environmental Hazards Officer to be more probative.  The 
October 1998 and January 2008 private physicians apparently 
did not have a comprehensive review of the claims file.  In 
this regard, the Board notes that there was no indication 
that the Veteran's claims file was available for review, nor 
did they discuss the Veteran's dose of radiation.  As such, 
the October 1998 and January 2008 private physicians' 
opinions rest on incomplete information.  Although the 
January 2000 private physician indicated that he did review 
the Veteran's service treatment records and subsequent 
medical history, the physician did not provide a rationale 
for his statement that it was more likely than not that a 
lower level of radiation would have caused lung damage 
because of the Veteran's alpha one anti-trypsin deficiency.  
Indeed, there was no discussion of the actual dose estimates 
or the occupational safety standards in the opinion, nor did 
the physician reference any supporting studies or literature.   

In contrast, the Under Secretary of Health and the Chief 
Public Health and Environmental Hazards Officer offered their 
opinions based on a review of all of the evidence, including 
the Veteran's doses of ionizing radiation, and offered 
rationales for the opinions reached that is clearly supported 
by the evidence of record.  Indeed, the Chief Public Health 
and Environmental Hazards Officer reviewed both dose 
estimates obtained in this case, observed the allowed 
regulatory annual dose, and discussed the dose of whole body 
radiation necessary to induce a condition.  He also cited to 
pertinent medical literature.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303 (2008) (noting that it is what an 
examiner learns from the claims file for use in forming the 
expert opinion that matters and that, when the Board uses 
facts obtained from one opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they 
were necessary or important in forming the appropriate 
medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the December 1999 opinion from 
the Under Secretary for Health and the February 2009 opinion 
from the Chief Public Health and Environmental Hazards 
Officer,
who had the benefit of review of all pertinent medical 
records and who provided a rationale supported by the record.  

The Board also observes that the Veteran's death certificate 
indicated that radiation exposure was a significant condition 
contributing to his death, but it also noted that the 
radiation did not result in COPD.  In this regard, the Board 
notes that a contributory cause of death is "inherently one 
not related to the principal cause."  38 C.F.R. § 3.312(c).  
Moreover, "exposure" is not in itself a disability for the 
purposes of service connection and cannot be a contributory 
cause of death; rather there must be some residual disorder 
or condition resulting from the exposure that contributed to 
death.  Based on the foregoing, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted on the basis of radiation exposure.  


Service connection based on asbestos exposure

The appellant has also contended that the Veteran died from 
COPD due to asbestos exposure during his military service. 

The Board notes that there are no statutes specifically 
dealing with asbestos and service connection for asbestos 
related diseases, and the Secretary of VA has not promulgated 
any specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C. (hereinafter M 21-1MR).  In addition, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged a relationship exists between asbestos 
exposure and the development of certain diseases, which may 
occur 10 to 45 years after exposure. See M 21-1MR.  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and of ensuring that development is accomplished to ascertain 
whether or not there was pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed. 
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, sheet and pipe 
products, and so forth.  High exposure to asbestos and the 
high prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).

The Manual goes on to say that the clinical diagnosis of 
asbestosis requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  It should 
be noted that the pertinent parts of the Manual guidelines of 
service connection in asbestos-related cases are not 
substantive rules, and there is no presumption that a veteran 
was exposed to asbestos in-service.  Dyment v. West, 13 Vet. 
App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In this case, the Board observes that several physicians have 
submitted letters indicating that the Veteran's pulmonary 
disorder may have been related to asbestos exposure.  In 
particular, R.S., M.D. opined in October 1998 that placing 
the Veteran with his alpha one anti-trypsin deficiency in an 
environment with asbestos would have more likely than not 
precipitated the onset of COPD.  In addition, C.E.F., M.D. 
commented in March 1999 that exposure to asbestos fibers 
accelerated the onset and increased the severity of COPD, and 
he stated in January 2000 that it was more likely than not 
that asbestos exposure would have caused lung damage because 
of the Veteran's alpha one anti-trypsin deficiency.  A 
January 2000 letter from a VA physician also indicated that a 
pulmonologist had stated that asbestos exposure would have 
accelerated the Veteran's lung disease.  Similarly, a January 
2008 letter from C.E.F., M.D. stated that the Veteran had 
developed severe obstructive pulmonary disease later in life, 
and he commented that the condition could have been 
exacerbated by asbestos exposure.  

Even assuming for the sake of argument that the Veteran was 
exposed to asbestos during his period of service, the Board 
notes that the medical evidence of record indicates that he 
was never actually diagnosed with asbestosis.  Although the 
Veteran's death certificate indicates that he had asbestosis 
that contributed to his death, no autopsy was ever performed.  
Moreover, VA medical records dated in September 1996 indicate 
that a review of the available data, including serial 
pulmonary function tests and chest x-rays, strongly suggested 
that there was severe impairment of pulmonary function due to 
advanced emphysema without features of asbestosis or other 
restrictive disease, and the April 1997 VA examiner noted 
that a 1991 pulmonary function test appeared to represent 
obstructive lung disease rather than asbestos-related lung 
disease.  

In addition, a December 1997 memorandum from the Chief Public 
Health and Environmental Hazards Officer noted that the 
abnormalities on the Veteran's pulmonary function tests 
indicated severe ventilatory obstruction and that his chest 
x-rays showed severe emphysema.  She noted that asbestos 
typically caused restrictive lung disease with different x-
ray findings, such as pleural thickening and calcified 
pleural plaques.  As such, she opined that it was unlikely 
that the Veteran's lung disease could be attributed to 
exposure to asbestos in service. 

Moreover, the Chief Public Health and Environmental Hazards 
Officer commented in February 2009 that asbestos does not 
cause COPD or emphysema.  In particular, he noted that 
asbestos can cause pulmonary fibrosis that subsequently leads 
to restrictive lung disease, which is actually the opposite 
of COPD.  He did note that some fibrosis was seen on early 
radiographs of the Veteran's lungs, but stated that it was a 
small component of his lung pathology and did not appear to 
be any factor in his pulmonary function testing.  He further 
stated that there is recent evidence that radiation even 
reduces asbestos-induced lung fibrosis.

In addition, the Board notes that the medical evidence of 
record does not include any radiographic evidence of 
parenchymal lung disease.  As such, the Board concludes that 
the Veteran did not have a diagnosis of asbestosis or other 
lung disorder that was due to asbestos exposure in service.  
Accordingly, service connected for the cause of the Veteran's 
death is not warranted on the basis of asbestos exposure.


Service connection on a direct basis

Lastly, the Board finds that service connection has not been 
established for COPD on a direct basis.  The Board does 
observe that the Veteran was hospitalized for pneumonia 
during his military service in September 1950.  However, he 
was subsequently discharged as being asymptomatic in October 
1950, and the remainder of his service treatment records are 
negative for any complaints, treatment, or diagnosis of a 
pulmonary disorder.  In fact, the Veteran's April 1952 
separation examination found his lungs to be normal, and a 
chest x-ray was negative.  Thus, any symptomatology the 
Veteran may have experienced in service appears to have been 
acute and transitory and to have resolved without residuals 
prior to his separation.  Moreover, the Veteran did not seek 
treatment until many years following his separation from 
service.  Therefore, the Board finds that a pulmonary 
disorder did not manifest in service or within close 
proximity thereto.

In addition to the lack of evidence showing that a pulmonary 
disorder manifested during service or within close proximity 
thereto, the Board also finds that the more probative 
evidence of record does not does not link the Veteran's lung 
disorder to service or to any symptomatology that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a pulmonary disorder 
for many years following the Veteran's separation from 
service, and an August 1999 VA medical opinion stated that 
there was no evidence that the Veteran's current lung 
disorder was directly related his episode of pneumonia in 
service.  The same examiner also stated that there was no 
evidence one episode of pneumonia as an adult accelerates 
airflow obstruction or would have caused the Veteran's lung 
disability.  Indeed, the Chief Public Health and 
Environmental Hazards Officer opined that the Veteran's COPD 
was completely attributable to the combined effects of 
smoking and the genetic anomaly alpha-one antitrypsin 
deficiency.  He indicated that either one of those factors 
was sufficient to cause COPD and that together they account 
for the totality of his risk of developing COPD.

The Board does observe that two private physicians submitted 
statements indicating otherwise.  In this regard, the Board 
notes that a March 1999 letter from C.E.F., M.D. stated that 
any cause of pulmonary inflammation in conjunction with alpha 
one anti-trypsin deficiency would have led to accelerated 
lung destruction resulting in COPD, and he noted that the 
Veteran's hospitalization for atypical pneumonia in service 
would have led to such increased pulmonary inflammation.  
Based on a review of the Veteran's service treatment records 
and subsequent medical history, C.E.F. opined that that the 
history of pneumonia accelerated the onset and increased the 
severity of COPD.  In addition, R.L.B., M.D. opined in 
October 1998 that the episode of pneumonia in service 
significantly and in all medical probability aggravated the 
Veteran's underlying genetic abnormality.  

Nevertheless, as noted above, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
evidence, and provided that it offers an adequate statement 
of reasons and bases, the Board may favor one medical opinion 
over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  The Board, of course, is not 
free to reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).  

After weighing the medical evidence, the Board finds the 
August 1999 VA examiner's opinion to be more probative.  The 
October 1998 private physician apparently did not have a 
comprehensive review of the claims file.  In this regard, the 
Board notes he did not discuss the Veteran's service 
treatment records, including his April 1952 separation 
examination, or the fact that the there were no complaints, 
treatment, or diagnosis of a lung disease for many years 
thereafter.  Nor was there any indication that the Veteran's 
claims file was available for review.  As such, the October 
1998 private physician's opinion rests on incomplete 
information.  Although the March 1999 private physician 
indicated that he did review the Veteran's service treatment 
records and subsequent medical history, he did not account 
for the evidentiary gap between the Veteran's separation from 
service and his first complaints of a pulmonary disorder.   

In contrast, the August 1999 VA examiner offered her opinion 
based on a review of all of the evidence, including the 
available service treatment records, and offered a rationale 
for the opinion reached that is clearly supported by the 
evidence of record.  She discussed the findings in service 
and noted that he had recovered with the administration of 
antibiotics.  In fact, the August 1999 VA examiner indicated 
that she had also conducted Medline searches, read cited 
articles and textbooks, and conferred with an expert in alpha 
one anti-trypsin deficiency.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 303 (2008) (noting that it is what an 
examiner learns from the claims file for use in forming the 
expert opinion that matters and that, when the Board uses 
facts obtained from one opinion over another, it is incumbent 
upon the Board to point out those facts and explain why they 
were necessary or important in forming the appropriate 
medical judgment).

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the August 1999 
VA medical examiner who had the benefit and review of all 
pertinent medical records and who provides a rationale 
supported by the record.  Thus, the Board finds that service 
connection for the cause of the Veteran's death is not 
warranted on a direct basis.  Therefore, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death.


Conclusion

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the Veteran's death is not 
warranted.  Although the appellant contends that the Veteran 
died as the result of a service-connected disorder, the 
appellant is not a medical professional, and therefore her 
beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


